DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10) in the reply filed on 06/19/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0031200 A1].

In regards to claim 1. Park discloses a headlamp for a vehicle, comprising: 
a low beam source (Paragraph [0045-48]) including a plurality of low beam elements arranged in a designated matrix (Fig. 1-2a, 110 & Paragraph [0068 & 0080]); 
a high beam source (Paragraph [0045-48]) including a plurality of high beam elements arranged in a designated matrix (Fig. 1-2a, 110 & Paragraph [0068 & 0080]); and 
Park does not specify in Fig. 1-2 a control unit configured to generate a darkness area or light area by selectively turning on/off the high beam elements and the low beam element based on a designated matrix beam pattern, according to whether a target is detected.
Park discloses a control unit (Fig. 2c, 230-240 & Paragraph [0099]) configured to generate a darkness area or light area by selectively turning on/off (Paragraph [0010]) the high beam elements and the low beam element (Paragraph [0114]) based on a designated matrix beam pattern (Paragraph [0222 & 0243 & 0284]), according to whether a target is detected (Fig. 9b, 940 & Paragraph [0205 & 0020-21]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park with a control unit configured to generate a darkness area or light area by selectively turning on/off the high beam elements and the low beam element based on a designated matrix beam pattern, according to whether a target is detected for purpose of mitigate glare for other vehicles located at a front side of the vehicle as disclosed by Park (Paragraph [0045]).
In regards to claim 2. Park discloses the headlamp of claim 1, wherein each of the low beam source and the high beam source (Paragraph [0045-48 & 0083]) comprises a center source and side sources disposed (Fig. 6, s610-630) on both sides of the center source (Fig. 9b & Paragraph [0205-206]), and the center source (Fig. 9b, Dark area higher beam) has higher beam pattern (Paragraph [0127]) resolution than the side source (Fig. 9b, Pedestrian at side source & Paragraph [0205-206]).

In regards to claim 3. Park discloses the headlamp of claim 2, wherein the center source (Fig. 9a, Center) has a greater luminous intensity than the side source (Fig. 9a, 910 & Paragraph [0204]).

In regards to claim 4. Park discloses the headlamp of claim 2, wherein: the center source is set to a section of −X1° to +X1° (Fig. 2c 290 & Paragraph [0107-110]); and the side sources are set to a section of −X1° to −X2° and a section of +X1° to +X2° (Fig. 2c, 294), respectively, wherein −X1° is −8.4° (Fig. 2c 290 & Paragraph [0107-110]), −X2° is −19.6°, +X1° is 8.4° (Fig. 2c 290 & Paragraph [0107-110]), and +X2° is 19.6° (Fig. 2c, 294).

In regards to claim 5. Park discloses the headlamp of claim 2, wherein: the high beam source has a plurality of high beam elements arranged in three or more rows (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and comprises a first row set to a section of 0 to +Y1° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a second row set to a section of +Y1° to +Y2° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and a third row set to a section of +Y2° to +Y3°; and +Y1° is 2.1°, +Y2° is 4.2°, and +Y3° is 6.3° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).

In regards to claim 6. Park discloses the headlamp of claim 2, wherein: the low beam source has a plurality of low beam elements arranged in three or more rows, and comprises a first row set to a section of 0 to −Y1° (Fig. 2c, 292, 3d, 292, 4c, 292, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a second row set to a section of −Y1° to −Y2° (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and a third row set to a section of −Y2° to −Y3°; and −Y1° is 0.7°, +Y2° is −1.4°, and −Y3° is −2.1° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
In regards to claim 9. Park discloses the headlamp of claim 2, wherein the beam pattern comprises, in the side source section of the high beam source (Paragraph [0114]), an oncoming vehicle (Fig. 9b, 932) following area constituted by rectangular beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) each having a dimension of 2° in the top-to-bottom direction and 2° to 3° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
In regards to claim 10. Park discloses the headlamp of claim 2, wherein the beam pattern comprises, in the side source section of the low beam source (Paragraph [0114]), an oncoming vehicle following area (Fig. 9b, 932) constituted by rectangular beam patterns (Fig. 9b, 932) each having a dimension of 0.7° in the top-to-bottom direction and 2° to 3° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0031200 A1] in view of Potter [US 2020/0001776 A1].
In regards to claim 7. Park discloses the headlamp of claim 2, wherein the beam pattern comprises, in the center source section of the high beam source (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]): a forward vehicle following area (Paragraph [0045]) constituted by rectangular beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), each having a dimension of 2° in the top-to-bottom direction and 0.5° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a glare prevention area (Fig. Fig. 9b, 932 & Paragraph [0045]) constituted by rectangular beam pattern (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196])s, each having a dimension of 2° in the top-to-bottom direction and 0.7° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and serving as an area for preventing glare of a driver (Paragraph [0045]), caused by sign reflection (Paragraph [0090]); and an openness securing area (Fig. 9b, 932) constituted by rectangular beam patterns (Fig. Fig. 9b, 932 & Paragraph [0045]), each having a dimension of 2° in the top-to-bottom direction (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) and 0.7° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and serving as an area for making a driver feel openness (Fig. Fig. 9b, 932 & Paragraph [0045]), when there is no forward vehicle or oncoming vehicle (Fig. 9b, 932).
Park does not specify serving as an area for an ADB (Adaptive Driving Beam) function
Potter discloses serving as an area for an ADB (Adaptive Driving Beam) function (Paragraph [0005])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park with serving as an area for an ADB (Adaptive Driving Beam) function for purpose of improve vehicle and pedestrian safety, most governments promulgate some form of safety regulations that specify motor vehicle lighting performance requirements as disclosed by Potter (Paragraph [0002]).
In regards to claim 8. Park discloses the headlamp of claim 2, wherein the beam pattern (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) comprises, in the center source section (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) of the low beam source (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]): a low beam cut-off area (Fig. 9b, 932) constituted by square beam patterns, each having a dimension of 0.7°, and serving as an area for implementing cut-off (Fig. 9b, 932); and a spot light area constituted by square beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), each having a dimension of 0.7°, and serving as an area for making a driver recognize the presence of a pedestrian (Fig. 9b, 932) or hazard ahead of the vehicle through a direct or indirect method (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
Park does not specify DBL (Dynamic Bending Light)
Potter discloses DBL (Dynamic Bending Light) (Paragraph [0044])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park with serving as an area for an ADB (Adaptive Driving Beam) function for purpose of improve vehicle and pedestrian safety, most governments promulgate some form of safety regulations that specify motor vehicle lighting performance requirements as disclosed by Potter (Paragraph [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844